       Case 6:16-cv-00173-RP-AWA Document 856 Filed 06/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 JANE DOE 1, et al.                              §
                                                 §
                 Plaintiffs,                     §
                                                 §
 vs.                                             § Cause No. 6:16-cv-173-RP-AWA
                                                 §
 BAYLOR UNIVERSITY                               §
                                                 §
                 Defendant.                      §

             NON-PARTY PHILIP STEWART’S MOTION FOR STAY
         OF ECF DOCKET NO. 852 IN LIGHT OF BAYLOR UNIVERSITY’S
       OBJECTIONS TO ORDER REGARDING WORK-PRODUCT PRIVILEGE

TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE ANDREW W. AUSTIN:

       COMES NOW Non-Party Philip Stewart and files his Motion for Stay of ECF Docket No.

852 in Light of Baylor University’s Objections to Order Regarding Work-Product Privilege. In

support of this Motion, Mr. Stewart represents to this Honorable Court the following:

       1.      The Plaintiffs served Mr. Stewart with a subpoena duces tecum seeking documents

in his possession relevant to this lawsuit (the “Stewart Documents”).

       2.      Baylor asserted various privileges, including the work-product privilege, against

the production of certain of the Stewart Documents. The Plaintiffs disputed the applicability of

certain of those privileges.

       3.      On January 31, 2020, during a hearing on Plaintiffs’ Motion to Compel regarding

the Stewart Documents, this Court reviewed the Stewart Documents in camera.

       4.      Following additional briefing from the parties, on June 11, 2020, this Court issued

an Order (ECF Docket No. 852) ordering Mr. Stewart to produce unredacted versions of all Stewart

Documents which were not previously produced, in light of this Court’s Order (ECF Docket No.



                                                1
      Case 6:16-cv-00173-RP-AWA Document 856 Filed 06/17/20 Page 2 of 3




845) finding that Baylor had waived the work-product privilege. The Court’s deadline for

production was June 19, 2020.

       5.      On June 16, 2020, at 9:43 p.m., Baylor filed objections to ECF Docket No. 845

which could affect this Court’s finding that Baylor waived the work-product privilege and, thereby,

the order that Mr. Stewart produce the remaining Stewart Documents unredacted.

       6.      The work-product privilege is Baylor’s to assert, and the privilege dispute becomes

moot if Mr. Stewart (who may owe Baylor fiduciary obligations) produces the Stewart Documents

without redactions before the District Judge has reviewed Baylor’s Objections. Mr. Stewart

therefore asks this Court to stay its Order compelling him to produce unredacted Stewart

Documents until the District Judge has ruled on Baylor’s Objections and any interlocutory appeals

arising from that ruling have been resolved.

       7.      Because of the short time between the filing of the Objections and the Court’s

deadline for production of the Stewart Documents, the undersigned has not attempted to confer

with other counsel before filing this Motion.

                                                Respectfully submitted,

                                                GOODE CASSEB JONES
                                                RIKLIN CHOATE & WATSON, P.C.
                                                2122 North Main Avenue
                                                San Antonio, Texas 78212
                                                Tel: (210) 733-6030
                                                Fax: (210) 733-0330

                                                /s/ Kyle C. Watson
                                                Kyle C. Watson
                                                State Bar No. 20971100
                                                watson@goodelaw.com
                                                Lee Warren
                                                State Bar No. 24099453
                                                warren@goodelaw.com

                                                ATTORNEYS FOR PHILIP STEWART


                                                   2
      Case 6:16-cv-00173-RP-AWA Document 856 Filed 06/17/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 17th, 2020, a true and correct copy of the foregoing has been
served via CM/ECF on all counsel of record in this matter.


                                             /s/ Kyle C. Watson
                                             Kyle C. Watson




                                                3
